PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/789,000
Filing Date: 20 Oct 2017
Appellant(s): Fontana et al.



__________________
Fontana et al
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-6, 8, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer et al US 2015/0073642 A1 (hence Widmer) in view of Brown US 2010/0235006 Al (hence Brown).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer and Brown and further in view of Stopp WO 2010/060720 A2.
Claims 9-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Brown and further in view of Keith US 5,462,439.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer and Brown, as discussed above and further in view of Morin et al US 2016/0183752 A1 (hence Morin).

(2) Response to Argument

Argument: The combination of Widmer and Brown fails to teach or suggest that which is called for in claim 1 regarding a charger station comprising a housing defining a cavity and a docking head stored within the cavity and selectively translatable out therefrom, 
First, Widmer does not disclose a vehicle comprising a power receiver configured to mate with the docking head to provide charging to the electric vehicle, as called for in claim 1.
Second, there is no teaching in Brown of automatic charging apparatus 210 being flush or approximately flush with a ground surface when the chargers 220 (inductive charger 220a and/or conductive charger 220b) are in the downward storage position.

Response to Argument:
With respect to argument a, the examiner respectfully disagrees with that statement. Widmer discloses near-field coupling between base coupler 104a and electric vehicle coupler 116. As recited by the applicant, the definition of the term mating according to the merriam-webster dictionary is “to join or fit together: COUPLE.” Accordingly, coupling would read on mating. Widmer discloses the term coupling throughout the entire reference and one example is paragraph 0085 “the electric vehicle 112, the base wireless charging system 102a, or a combination thereof may have functionality for mechanically displacing and moving the couplers 116 and 104a, 
With respect to argument b, the examiner respectfully disagrees with that statement. As discussed in the final office action, the examiner relies on Widmer to map the charger station (Fig.1, #102, #104, and Paragraph 0081) including a docking head (Fig.1, #104). Widmer shows the charger station approximately flush with a ground surface when not in use (Fig.11A). Widmer teaches in paragraph 0114 that the base coupler 104a and/or the electric vehicle coupler 116 may be deployable and/or moveable in a vertical direction to bring them closer together (to reduce the air gap). The examiner relies on Brown to show that the docking head to rotate out from a downward storage position in the cavity to an upright charging position (Fig.2, #220a, and Paragraphs 0052-0053). Accordingly, the combination of Widmer and Brown discloses the docking head folding to or into the surface of the apparatus when not deployed (Brown, Paragraph 0053) and the entire charger station is approximately flush with a ground surface when not in use (Widmer, Fig.11A). As recited in the final office action, the term “approximately flush” is a relative term. Widmer discloses guiding and aligning an electric vehicle with a charging station. The charging station of Widmer has to have a height less than a ground clearance of a vehicle. A typical ground clearance for a vehicle ranges from 5 to 8 inches, therefore the height of the charging station of the Widmer reference needs to be below a typical ground clearance for a vehicle. Accordingly, any number below the typical ground clearance for a vehicle that would allow said vehicle to be positioned above said charging station would read on “approximately flush with a ground surface”.  The examiner did not rely upon an overly 

Argument: The combination of Widmer and Brown does not teach or suggest the claimed invention of claim 13:
First, there is no teaching provided in Widmer of an inductive charger station that includes a primary side of a transformer therein, as well as a magnetizing inductor circuit element and a leakage inductor circuit element integrated into the transformer
Furthermore, there is no teaching in Widmer that alignment and mating of the electric vehicle coupler 116 and base coupler 104a, along with operation of a magnetizing inductor circuit element and leakage inductor circuit element, provides a 94% or greater DC-DC charging efficiency of the electric vehicle

Response to Argument:
	With respect to argument a, the examiner respectfully disagrees with that statement. The applicant argues that the specification specifically sets forth an embodiment based on the inclusion of LLC resonant converter circuit. However, this language is not in the claim. The claim recites a primary side of a transformer therein, as well as a magnetizing inductor circuit element and a leakage inductor circuit element 
	With respect to argument b, the examiner respectfully disagrees with that statement. As recited in the final office action, the Widmer reference in its entirety is directed to improve transferring power in free space (e.g., via a wireless field) to be used to charge electric vehicles to overcome some of the deficiencies of wired charging solutions. Widmer further teaches that the resonant circuit of Fig.2 may be designed to have a high quality (Q) factor to improve energy transfer efficiency. For example, the Q factor may be 300 or greater. The examiner relies on that citation to say that the design provided in the Widmer reference would provide 94% or greater DC-DC charging efficiency to the electric vehicle. Support for that rational is provided in the attached document titled “Wireless Power Transfer for Electric Vehicle Applications, Siqi Li, Member, IEEE, and Chunting Chris Mi, Fellow, IEEE, March 2015”. On page 7, last paragraph, the attached document describes that “If both the sending and receiving coils have a quality factor of 300, the theoretical maximum power transfer efficiency is about 96.7%”. Accordingly, the circuit provided in Widmer with a high quality Q factor of 

Argument: The combination of Widmer and Brown fails to teach or suggest the invention as recited in claims 5 and 19 and that Brown provides no teaching of controlling an electric vehicle to drive over an actuating member of the charger station, with a weight of the electric vehicle causing the actuating member to rotate the docking head or inductive charger station to the upright charging position.
Response to Argument:
	With respect to the argument above, the examiner respectfully disagrees with that statement. The examiner relies on Widmer to teach the aspect of controlling the vehicle to drive over the charger station (Paragraph 0085) and not on Brown as recited in the applicant’s arguments. The examiner relies on Brown to show that operation of the automatic charging apparatus to automatically couple with a vehicle may be triggered in different ways including a weight sensor (Paragraph 0030). The recitation of a weight sensor to trigger operation of the automatic charging apparatus to automatically couple with a vehicle would inherently mean that the weight of the vehicle is taken into consideration. Accordingly, the combination of Widmer and Brown would read on the claim limitation.

Argument: The combination of Widmer and Brown fails to teach or suggest the invention as recited in claim 12 wherein the inductive charging of the electric vehicle delivers 94% or greater DC-DC charging efficiency to the electric vehicle.
Response to Argument:
	With respect to the argument above, the examiner respectfully disagrees with that statement for the same rational provided above with respect to claim 13.

Argument: The combination of Widmer, Brown, and Morin fails to teach or suggest the invention as recited in claim 21:
one skilled in the art would not be motivated to modify the system of Widmer in light of the teachings of Morin because claim 21 have nothing to do with “properly matching the charging ports of the charging station with the charging head of the vehicle, and that the bezeled side surfaces enable the electric vehicle to drive over the charger station as the electric vehicle is being positioned relative to the charger station.
Morin does not teach or suggest what is called for in claim 21 regarding bezeled side surfaces at no more than a 15° angle leading to a flat top cover.

Response to Argument:
With respect to argument a, the examiner respectfully disagrees with that statement. As recited in the final office action, the examiner stated that Widmer discloses the structural elements of the claimed invention. The applicant has broadly recited the limitation “the bezeled side surfaces therein enable the electric vehicle to drive over the charger station. Accordingly, driving over the charger station is interpreted as positioning the body of the vehicle or part of the body of the vehicle over the charger station. The entire reference of Widmer is directed to allow the electric 
With respect to argument b, the examiner respectfully disagrees with that statement. As shown in Morin, Fig.1, the angled ramps lead to a flat surface. This could be shown more in Fig. 12A and 12B. The end of the angled ramps lead to a flat surface. Furthermore, the claim doesn’t define a reference point for the 15° angle. Accordingly, it is not clear if the angle is a 15° from the ground surface or if it is broadly recited as a small angle and the claim does not recite any specific advantage or use for the value of the angle. The examiner treated said limitation to be a small angle in line with the limitation approximately flush with the ground surface and Morin discloses that feature in angle θ of Fig.3, which is illustrated as a relatively small angle enabling the robotic cleaner to go up the ramps.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        
/Nadeem Odeh/Primary Examiner, Art Unit 3669                                                                                                                                                                                                        
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.